        Case 19-36313 Document 1183 Filed in TXSB on 03/19/20 Page 1 of 5




                       IN THE UNITED STATES BANKRUPTCY COURT
                         FOR THE SOUTHERN DISTRICT OF TEXAS
                                  HOUSTON DIVISION

_________________________________________
                                          )
In re:                                    )                           Chapter 11
                                          )
SOUTHERN FOODS GROUPS, LLC, et al.,       )                           Case No. 19-36313 (DRJ)
                                          )
            Debtors. 1                    )                           Jointly Administered
                                          )
_________________________________________ )

   NOTICE OF POTENTIAL ASSUMPTION AND ASSIGNMENT OF EXECUTORY
            CONTRACTS OR UNEXPIRED LEASES AND CURE COSTS
______________________________________________________________________________

        PLEASE TAKE NOTICE that the above-captioned debtors and debtors in possession
(collectively, the “Debtors”) each filed a voluntary petition for relief under chapter 11 of title 11
of the United States Code (the “Bankruptcy Code”) in the United States Bankruptcy Court for
the Southern District of Texas (the “Court”) on November 12, 2019.

        PLEASE TAKE FURTHER NOTICE that, on February 17, 2020, in connection with
the proposed sale (the “Sale Transaction”) of all, substantially all, or a portion of Debtors’
assets (collectively, the “Bid Assets”), the Debtors filed a motion (the “Bidding Procedures
Motion”) 2 with the Court seeking entry of orders, among other things, approving (a) procedures
for the solicitation of bids in connection with the Sale Transaction (the “Bidding Procedures”),

        1
           The debtors and debtors in possession in these chapter 11 cases, along with the last four digits of their
respective Employer Identification Numbers, are as follows: Southern Foods Group, LLC (1364); Dean Foods
Company (9681); Alta-Dena Certified Dairy, LLC (1347); Berkeley Farms, LLC (8965); Cascade Equity Realty,
LLC (3940); Country Fresh, LLC (6303); Dairy Information Systems Holdings, LLC (9144); Dairy Information
Systems, LLC (0009); Dean Dairy Holdings, LLC (9188); Dean East II, LLC (9192); Dean East, LLC (8751); Dean
Foods North Central, LLC (7858); Dean Foods of Wisconsin, LLC (2504); Dean Holding Company (8390); Dean
Intellectual Property Services II, Inc. (3512); Dean International Holding Company (9785); Dean Management, LLC
(7782); Dean Puerto Rico Holdings, LLC (6832); Dean Services, LLC (2168); Dean Transportation, Inc. (8896);
Dean West II, LLC (9190); Dean West, LLC (8753); DFC Aviation Services, LLC (1600); DFC Energy Partners,
LLC (3889); DFC Ventures, LLC (4213); DGI Ventures, Inc. (6766); DIPS Limited Partner II (7167); Franklin
Holdings, Inc. (8114); Fresh Dairy Delivery, LLC (2314); Friendly’s Ice Cream Holdings Corp. (7609); Friendly’s
Manufacturing and Retail, LLC (9828); Garelick Farms, LLC (3221); Mayfield Dairy Farms, LLC (3008); Midwest
Ice Cream Company, LLC (0130); Model Dairy, LLC (7981); Reiter Dairy, LLC (3675); Sampson Ventures, LLC
(7714); Shenandoah’s Pride, LLC (2858); Steve’s Ice Cream, LLC (6807); Suiza Dairy Group, LLC (2039);
Tuscan/Lehigh Dairies, Inc. (6774); Uncle Matt’s Organic, Inc. (0079); and Verifine Dairy Products of Sheboygan,
LLC (7200). The debtors’ mailing address is 2711 North Haskell Avenue, Suite 3400, Dallas, TX 75204.
        2
         Capitalized terms used but not otherwise defined herein shall have the meanings ascribed to them in the
Bidding Procedures Motion.
       Case 19-36313 Document 1183 Filed in TXSB on 03/19/20 Page 2 of 5




(b) the form and manner of notice related to the Sale Transaction, and (c) procedures for the
assumption and assignment of contracts and leases in connection with the Sale Transaction (the
“Assumption and Assignment Procedures”).

        PLEASE TAKE FURTHER NOTICE that, on March 19, 2020, the Court entered an
order (the “Bidding Procedures Order”) approving, among other things, the Bidding
Procedures (as modified by such Bidding Procedures Order), which establish the key dates and
times related to the Sale Transaction and the Assumption and Assignment Procedures.

       PLEASE TAKE FURTHER NOTICE that, upon the closing of a Sale Transaction, the
Debtors intend to assume and assign to the Successful Bidder(s) the Potential Assumed Contracts.
A schedule listing the Potential Assumed Contracts (the “Potential Assumed Contracts
Schedule”) is attached hereto and may also be accessed free of charge on the Debtors’ case
information website, located at https://dm.epiq11.com/SouthernFoods or can be requested by
email at DeanInfo@epiqglobal.com. In addition, the “Cure Costs” as of the date of the Bidding
Procedures Order, if any, necessary for the assumption and assignment of the Potential Assumed
Contracts are set forth on the Potential Assumed Contracts Schedule. Each Cure Cost listed on
the Potential Assumed Contracts Schedule represents all liabilities of any nature of the
Debtors arising under an Assumed Contract or Assumed Lease as of the date of the Bidding
Procedures Order, whether known or unknown, whether due or to become due, whether
accrued, absolute, contingent, or otherwise.

        YOU ARE RECEIVING THIS NOTICE BECAUSE YOU HAVE BEEN
IDENTIFIED AS A COUNTERPARTY TO A POTENTIAL ASSUMED CONTRACT.
Under the terms of the Assumption and Assignment Procedures, (a) at or prior to the closing of a
Sale Transaction, a Successful Bidder may elect, in its sole and absolute discretion, (i) to
exclude any contract or lease on the Potential Assumed Contracts Schedule as an Assumed
Contract or Assumed Lease, as applicable (in which case it shall become an Excluded Contract
or Excluded Lease, as applicable, and will not reduce the purchase price) or (ii) to include on its
Proposed Assumed Contracts Schedule any contract or lease listed on the Potential Assumed
Contracts Schedule, so long as such Successful Bidder is paying the Cure Costs therefor, by
providing to the Debtors written notice of its election to exclude or include such contract or lease,
as applicable, (b) if the Debtors or any Successful Bidder identify during the pendency of the
Chapter 11 Cases (before the closing of the Sale Transaction) any contract or lease that is not
listed on the Proposed Assumed Contracts Schedule, and such contract or lease has not been
rejected by the Debtors, so long as the Successful Bidder is paying the Cure Costs therefor, each
Successful Bidder may in its sole and absolute discretion elect by written notice to the Debtors to
treat such contract or lease as an Assumed Contract or Assumed Lease, as applicable, and the
Debtors shall seek to assume and assign such Assumed Contract or Assumed Lease in
accordance with the Bidding Procedures, and (c) the Debtors may, in accordance the applicable
purchase agreement, or as otherwise agreed by the Debtors and the Successful Bidder(s), at any
time before the closing of a Sale Transaction, modify the previously stated Cure Costs associated
with any Proposed Assumed Contract. The Assumption and Assignment Procedures further
provide that any Counterparty whose previously-stated Cure Cost is modified will receive notice
thereof and an opportunity to file a Supplemental Assignment Objection. The assumption and
assignment of the Contracts and Leases on the Potential Assumed Contracts Schedule is


                                                 2
       Case 19-36313 Document 1183 Filed in TXSB on 03/19/20 Page 3 of 5




not guaranteed and is subject to approval by the Court and the Debtors’ or Successful
Bidder’s right to remove an Assumed Contract or Assumed Lease from the Potential
Assumed Contracts Schedule and Proposed Assumed Contracts Schedule.

                               Obtaining Additional Information

        Copies of the Bidding Procedures Motion and the Bidding Procedures Order, as well as
all related exhibits (including the Bidding Procedures) and all other documents filed with the
Court, are available free of charge on the Debtors’ case information website, located at
https://dm.epiq11.com/SouthernFoods       or    can     be     requested   by      email    at
DeanInfo@epiqglobal.com.

                        Filing Assumption and Assignment Objections

        Pursuant to the Assumption and Assignment Procedures, objections to the potential
assumption and assignment of an Assumed Contract or Assumed Lease (an “Assumption and
Assignment Objection”) with respect to the Debtors’ proposed Cure Costs, if any, or the ability
of a Successful Bidder to provide adequate assurance of future performance must (a) be in
writing, (b) comply with the Bankruptcy Code, Bankruptcy Rules, and Local Rules, (c) state,
with specificity, the legal and factual bases thereof, including, if applicable, the Cure Cost that
the Counterparty believes is required to cure defaults under the relevant Assumed Contract or
Assumed Lease, and (d) by no later than April 1, 2020 at 12:00 p.m. (prevailing Central Time)
(the “Assumption and Assignment Objection Deadline”), (i) be filed with the Court and (ii) be
served on (A) counsel to the Debtors, (1) Davis Polk & Wardwell LLP, 450 Lexington Avenue,
New York, New York 10017, Attn: Brian M. Resnick, Steven Z. Szanzer, and Nate Sokol and
(2) Norton Rose Fulbright US LLP, 1301 McKinney Street, Suite 5100, Houston, Texas 77010,
Attn: William Greendyke, Jason L. Boland, Robert B. Bruner, and Julie Harrison, (B) (1) counsel
to the DIP Agent and the Prepetition Agent, White & Case LLP, 1221 Avenue of the Americas,
New York, NY 10020, Attn: Scott Greissman, Philip Abelson, and Elizabeth Feld and (2) Gray
Reed, 1300 Post Oak Blvd, Suite 2000, Houston, TX 77056, Attn: Jason S. Brookner, (C)
counsel to the Committee, Akin Gump Strauss Hauer & Feld LLP, One Bryant Park, New York,
NY 10036, Attn: Philip Dublin and Meredith Lahaie, and (D) the U.S. Trustee (collectively, the
“Objection Notice Parties”).

         Pursuant to the Assumption and Assignment Procedures, objections to the potential
assumption and assignment of an Assumed Contract or Assumed Lease by a party whose
contract or lease is listed on a Supplemental Assumption and Assignment Notice (a
“Supplemental Assumption and Assignment Objection”) with respect to the ability of a
Successful Bidder to provide adequate assurance of future performance or relating to the Cure
Costs (to the extent modified form the previously-stated amount) must (a) be in writing,
(b) comply with the Bankruptcy Code, Bankruptcy Rules, and Local Rules, (c) state, with
specificity, the legal and factual bases thereof, and (d) by no later than 14 days from the date of
service of such Supplemental Assumption and Assignment Notice, (i) be filed with the Court and
(ii) be served on the Objection Notice Parties.

       Objections to a Sale Order or a Sale Transaction (collectively, the “Sale Objections”)
must (a) be in writing, (b) state, with specificity, the legal and factual bases thereof, (c) comply

                                                 3
       Case 19-36313 Document 1183 Filed in TXSB on 03/19/20 Page 4 of 5




with the Bankruptcy Code, Bankruptcy Rules and Local Rules, and (d) April 1, 2020 at 12:00
p.m. (prevailing Central Time) by (the “Sale Objection Deadline”) be (i) filed with the Court
and (ii) served on the Objection Notice Parties.

       A hearing to consider the proposed Sale Transaction will be held before the Court on
April 3, 2020 at 9:00 a.m. (prevailing Central Time) or such other date as determined by the
Court at 515 Rusk St., Houston, Texas 77002.

       CONSEQUENCES OF FAILING TO TIMELY ASSERT AN OBJECTION

        Any Counterparty to a contract or lease who fails to timely make an objection to the
potential assumption and assignment of such contract or lease on or before the Assumption
and Assignment Objection Deadline in accordance with the Assumption and Assignment
Procedures, the Bidding Procedures Order, and this Notice (or in the case of a Supplemental
Assumption and Assignment Objection, by 14 days from the date of service of such
Supplemental Assumption and Assignment Notice) shall be deemed to have consented to the
assumption and assignment of such contract or lease, including the Cure Costs (if any) set
forth in the Potential Assumption and Assignment Notice or Supplemental Assumption and
Assignment Notice, and shall be forever barred from asserting any objection or claims against
the Debtors, the Successful Bidder(s), or the property of any such parties, relating to the
assumption and assignment of such contract or lease, including asserting additional Cure
Costs with respect to such contract or lease. Notwithstanding anything to the contrary in such
contract or lease, or any other document, the Cure Costs set forth in the Potential Assumption
and Assignment Notice or Supplemental Assumption and Assignment Notice shall be
controlling and will be the only amount necessary to cure outstanding defaults under the
applicable Assumed Contract or Assumed Lease under section 365(b) of the Bankruptcy Code
as of the date of the Bidding Procedures Order, whether known or unknown, whether due or
to become due, whether accrued, absolute, contingent, or otherwise.




                                              4
   Case 19-36313 Document 1183 Filed in TXSB on 03/19/20 Page 5 of 5




Dated:   March 19, 2020
         Houston, Texas
                                 Respectfully submitted,
                                 NORTON ROSE FULBRIGHT US LLP

                                 /s/ William R. Greendyke
                                  William R. Greendyke (SBT 08390450)
                                  Jason L. Boland (SBT 24040542)
                                  Robert B. Bruner (SBT 24062637)
                                  Julie Goodrich Harrison (SBT 24092434)
                                  1301 McKinney Street, Suite 5100
                                  Houston, Texas 77010-3095
                                  Tel.: (713) 651-5151
                                  Fax: (713) 651-5246
                                  william.greendyke@nortonrosefulbright.com
                                  jason.boland@nortonrosefulbright.com
                                  bob.bruner@nortonrosefulbright.com
                                  julie.harrison@nortonrosefulbright.com

                                 -and-

                                 DAVIS POLK & WARDWELL LLP

                                 Brian M. Resnick (admitted pro hac vice)
                                 Elliot Moskowitz (admitted pro hac vice)
                                 Steven Szanzer (admitted pro hac vice)
                                 Nate Sokol (admitted pro hac vice)
                                 450 Lexington Avenue
                                 New York, New York 10017
                                 Tel.: (212) 450-4000
                                 Fax: (212) 701-5800
                                 brian.resnick@davispolk.com
                                 elliot.moskowitz@davispolk.com
                                 steven.szanzer@davispolk.com
                                 nathaniel.sokol@davispolk.com

                                 Counsel to the Debtors and Debtors in Possession
